Name: 82/518/EEC: Commission Decision of 22 July 1982 repealing Decision 82/73/EEC on the preferential tariff charged to glasshouse growers for natural gas in the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-08-05

 Avis juridique important|31982D051882/518/EEC: Commission Decision of 22 July 1982 repealing Decision 82/73/EEC on the preferential tariff charged to glasshouse growers for natural gas in the Netherlands (Only the Dutch text is authentic) Official Journal L 229 , 05/08/1982 P. 0038 - 0038*****COMMISSION DECISION of 22 July 1982 repealing Decision 82/73/EEC on the preferential tariff charged to glasshouse growers for natural gas in the Netherlands (Only the Dutch text is authentic) (82/518/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first subparagraph of Article 93 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1) and to Council Regulation (EEC) No 234/68 of 27 February 1968 on the establishment of a common organization of the market in live trees and other plants, bulbs, roots and the like, cut flowers and ornamental foliage (2), Whereas on 15 December 1981 the Commission adopted a Decision on the preferential tariff charged to glasshouse growers for natural gas in the Netherlands (3); whereas in that Decision the Commission instructed the Kingdom of the Netherlands to take the necessary measures to ensure that the aid constituted by the preferential tariff for horticulture was abolished by 1 October 1982 by alignment of the horticultural tariff on the industrial tariff; Whereas since the adoption of that Decision the broad lines of a Community policy on energy prices have been developed; Whereas it has subsequently been possible to find a solution which eliminates the considerable price difference noted up to that time between the price of gas supplied to glasshouse growers and that supplied to industry; whereas the new arrangement respects the principles of energy pricing policy that have emerged from the recent deliberations of the Council; Whereas in these circumstances the Decision of 15 December 1981 no longer serves any purpose, HAS ADOPTED THIS DECISION: Article 1 Decision 82/73/EEC is hereby repealed. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 22 July 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 55, 2. 3. 1968, p. 1. (3) OJ No L 37, 10. 2. 1982, p. 29.